OFFICE   OF THE       ATTORNEY     GENERAL     OF     TEXAS

                                     AUSTIN




Honorable ho. A. Hlght
Chief Aooountant
Boer6 of County anb Dlstxlot                 Romd
hiaistln,    Texas




                                                           a of H. B. -
                                                           af     Llmert4ar
                                                         fat #l8 l  lli+lo
                                                          on sehorlty      of
                                                          r sntrlml     b the
                                                           la~iO8 MaIre3; 1,

                                                aaipt ef    our letter    & Much
                                                on the fo i lariag   qu~~tfcnt
                                             ty sdl Dirtriot  Road
                                         t4rm6 of a nun0 pro tuao
                                        @map Gomlssfoa hare the
                                        r partloipatfoa bomb lr-
                                        ma. 18 af LimarataL~ county,
                                   lob wore oqmded      in the eon-
                                   4 from ?t?art via Ben Rur to


                        o pro tuao    ordsr    aantloned        reads    aa followrz

                        wIRuTE 10.
                                ,-               WiRcR leti,      190.

              WFtERW,      Carl    OnMOX4,     COWltg   Judg#     Of ?&MStOSbO
        County,   TOsaP, appearing    in behalf of Reed Dietriot
        Ito. 18,  lAPseston   County, %*xao, rcrgmmantoto thhtr
        aorePeirrsi4n that  on Au$ust 14, 1933,  t&o Highway eom-
        rmis8loa of Tent     psaimd Elaut4 ao. WOO, dsrlgaatfns
Honorabla   0~0.   S. Hlght,   page #e




     a State Righway from &art to Oflesbrok;            sod
     that said Elnuta,       as sass appears on tha re-
     aords of the Highway Comlsslon,          doas not and
     did not rsflsot      the aatlon of the Hl@way com-
     mission when mid road was designated,           from Yart
     to OrOaSbe0k, and in behalf of said Oontantlon
     he presented e~iden00 In the ronn or lettsrm
     written    to tba Highway Oonimlmslon by the differ-
     ent countyh3ge8 or Limest02u county rr08h iota
     to 1933, and also Ulnutes of the Hl&~y               Qommls-
     sfon whlah sh0w that the dfffarOnt         ilalegstionr
     from Limestone      County appearing befor        aald Com-
     mlsolon were requesting that the bonded road from
     Hart by way of Ban Hur to Qroasbaok be da8ignatad
     as a Stats Highwayi and, further proranted afflda-
     rlts and letters      to the effaot    that uhsa EXHWSE
     No. 7997, was passed on August 14, 19SS that the
     dslegation     appearing before the CommissiOa on Mid
     date understood      snd heard the Hleway ~olmissloa,
      slttlng   at that elms, da81@8ta       ths old bonded
     road, to-wit: from the Motrnnan County llns by
     way of Ben Iiur to OrmsbeOk as State Highway No.
     164, snd further       prorented to this Cossnlssloa        a
     l&&as from the Honorable D. 15. hartin, of 8aB
     Antonlo,     Texas, dated Ootober fil, 1940, statlit
      tbet on August 14, 19S3, he, as a member of the
      State Hi&wag Commission,        voted to dsslgnata        the
     old bond86 rmd fromltart         by way 0f BOn PRw to
     Orossbeok as State Highrap No. 184; ho &lrO pre-
      oented a letter     rrom the Honorable John wood,
      Cblrmsn     0r the Hi@may Comalsslon       on August 14,
      1933, when I;lnute IUo. 7997 was passed,         statlag
      that 011 suoh oooasfon ha voted to deslgaate             ths
      old booded road from Mart to 0 oesbeok by rap of
      hn Bur as stat* kllghway Roe. l&,and            that the
      commission on that date so ae8igtkeed           the old
      bonded road rrom uart to G+wsboak by ray Of
      Ben Ffur; and,
          “UYIB.R~~S,aiter hearing said erldenes    the Corn-
      mlsslon  fS 0r the 091nion that through iBaaY&-
      *no. ln drawing up Elnuta No. 7997, it faued       to
      rarie0t  the action  or ths Elighway Ccu5lssion   of
Honorable      Oeo. A. Right,        psgs   #a




     thet date, crnd that it was tb aatlon or the
     Hl&way Comlssio~     as then aonstltuted on August
     14, 1993, to denigrate   the old b0ad0a rma  rr0pl
     Ksrt to Oroesbssk by way of Ban Hur as State
     HIghway No. 164; and
          %VFiE?E99, sinoa suoh tlw,               the rights      of no
      other part lea have lntwveahl;
         uTXEREFCZiT,to oorrspt mob wror and omlsslon
      80 tbst the rsccrds of this body my mflsot  all
      the truth of ths m tter~Inrolr.6;
          *IT IS ORDERED,and thts Commlaslon hsre and
      now so rinds,  that the action  or the Highway Com-
      miasloaor Texas, on August 14, 1992, was to a08ig-
      nate as a part or the 3tats Hlgbray Systasi of Tsxas,
      and that on August 14, 1933, as aforesaid,     the Statm
      Highway ComIsslon    or Taxas, did doslgnate   as a part
      or the Stats Rlghway Systam 0r the stats     of Texas,
      that stntoh   of rosa that bogins on tha MsLannan
      Uounty llns near the towa or Mart, and roriorllyl
      the old bonded road through the town Or Bon Eur
      to ths Ulty of Or06sb80k, as State    Highway No. 164;
      ad,
          *BE XT FCRTFJERORDERED,that such designation     of
      auah road aul this order deolarlag such ds8lgrration
      be entered upon tha tilnutes of thfs Coxvilsslon  nuna
      pro tune a8 of August 14, 1933, and as so sntarsd
      shall ba aa dfe0tiv43 as If actually entsrsa on mush
      Ailnuts on August 14, 19921.


             “I,   1C.L.PiigiBton,     SeOrtttmy    0f    the Stat8    %i&hway
      Camlesion   of TsI(L8, do hereby oertlfy  that the
      above and foregoing   is a true and oorrcot   oopy of
      the W.nute as it appwrs in the Official      ~00rdS
      or the State Highway Coiwal~slon or Tsxas.
         n3x~~~S  my hand and orrlciel                   ssal   this   4th day
      of E&rob, 1941.

                                       (slgnod)    Il.L.Wigintim - Seemtam
                                                   23tsts Highway Cossaissl~a.*


        ..
Honorable Oao. A. Eight, page &




        In Opinion Number O-3098 we stated that tho oillea
of nuno pro tuna Is to woord an aotlon aotually had but
whloh through inadvertenceor mistake had hot baen reoorded.
Suoh omirslon aonstltutlngnothing more nor less than a
olerloal error, The la&t&ate rumtion of such an ant-
being to aorreotly erldenoe upon the reoord that whloh for
so&a reason had not been anterod of reoord,at tha propr
time.
        Referring to the oontext of the nuno pro tuna order
above quoted, It ~111 bs noted that the Highway Commfssion
expressly finds "that throuqh lnadrertenoe   In drawing up
Elm&e #7997, it tallod  to reflect tha aotloa of the High-
way Cow~~Ia~lon of that data . . . -, ati that, therefore,
to oorreot auoh error aad otisslon 80 that the reoordm ntaf
rerleot all the troth of the nratter lnvol~ed,  it I8 ordered
;h& ruoh road be desi&mtOd nun0 pro tW&O as 0i Awurt 14,
    .
        3Tethink thlr action olaarly oonforas to tha prlaol-
ples 0r ths hnotlon of a nun0 pro tan0 entry. On ft.6raoe
it finds thet ths road in quertion was aotuallp designated by
ardor of the Highway Oo~lsslon  on Auguclt 14, lQS8, but throw
error mob action ma not moorded     in the E.lEute# of the Coaa-
lllbJ8lOn.
        You are, therefore,  advised that In our opinion the
Board of county and Dlatriot Road Indebtedness has the author-
ity to rpalw e1lSlble for partlolpationthe bonds of Road Dls-
trlot #la of LImeatone County, the proceeds of whioh were
expanded In the ooastruotlonof the road alluded to ln the
nuno pro tuno entry above quoted.


                                        Very truly yours

                                    ATTCRXEY OEXERAL OB TEXAS